Citation Nr: 0306738	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-15 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for a circulatory 
disability.

3.  Propriety of the assignment of a 10 percent evaluation 
for service-connected residuals of a nondisplaced fracture of 
the terminal phalanx of the left (minor) thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for residuals of a 
non-displaced fracture of the terminal phalanx of the left 
(minor) thumb and denied his claims of entitlement to service 
connection for a chronic disability of the circulatory system 
and a chronic respiratory disability.

In an August 2001 Board decision the veteran was denied 
service connection, inter alia, for nicotine dependence and 
the case was remanded to the RO for further evidentiary 
development of the issues of entitlement to service 
connection for a chronic disability of the circulatory system 
and a chronic respiratory disability and a compensable 
evaluation for residuals of a non-displaced fracture of the 
terminal phalanx of the left thumb.  Following this 
development the veteran was granted a 10 percent evaluation 
for his residuals of a left thumb fracture, effective on 
August 17, 1998 (the date on which he filed his original 
claim).  Service connection was denied for a chronic 
disability of the circulatory system and a chronic 
respiratory disability.  These determinations were made in an 
April 2002 rating decision.  The case was returned to the 
Board in August 2002 and the veteran now continues his 
appeal.   


FINDINGS OF FACT

1.  The veteran's respiratory disability, currently diagnosed 
as a moderate obstructive lung defect with moderate decrease 
in diffusion capacity, was not present in service and not the 
result of a disease orinjury he had in service.

2.  The veteran does not have a current diagnosis of a 
chronic disability of his circulatory system.

3.  Residuals of a nondisplaced fracture of the terminal 
phalanx of the left thumb are manifested by symptomatology 
which approximates favorable ankylosis of the minor thumb.


CONCLUSION OF LAW

1.  A moderate obstructive lung defect with moderate decrease 
in diffusion capacity was not incurred in service nor is it 
proximately due to or the result of a disability which is 
service-connectible as a matter of law.  38 U.S.C.A. §§ 1103, 
1110, 1131 (West 2002) 38 C.F.R. §§ 3.303, 3.310(a) (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  A chronic disability of the circulatory system was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a nondisplaced fracture of the terminal 
phalanx of the left (minor) thumb have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5224 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with 
constructive notice of the provisions of the VCAA in 
correspondence dated in December 2001, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  Furthermore, he has 
been notified of the VCAA-compliant duty to assist provisions 
of the revised 38 C.F.R. § 3.159 in an April 2002 
Supplemental Statement of the Case.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claims during the course of the August 2001 remand which 
occurred during this appeal.  He has also been provided with 
a VA examination which addresses the increased rating claim 
on appeal and nexus opinions regarding his service connection 
claims on appeal have also been obtained and associated with 
the record.  (See Charles v. Principi, No. 01-1536 (U.S. Vet. 
App. Oct. 3, 2002).)  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.




After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.


(a.)  Entitlement to service connection for a respiratory 
disability.

The veteran's service medical records show normal findings on 
chest X-ray and examination of his lungs and respiratory 
system on pre-enlistment examination for his first period of 
active duty in April 1953.  No chronic pulmonary 
abnormalities were noted on multiple examinations and chest 
X-rays conducted throughout this period of military service 
or his second period of service.  Although he was treated for 
complaints of chest pain diagnosed as pleuritis in March 
1966, chest X-rays taken at the time of treatment were 
negative for any abnormalities.  On retirement examination 
from his last period of active service in November 1972 his 
lungs and respiratory system were normal and chest X-ray 
revealed no abnormalities.

The veteran separated from his last period of military 
service in May 1973.  Afterwards, on VA examination in 
October 1973 a review of his lungs and respiratory system and 
a chest X-ray revealed normal findings.  At the time of this 
examination he reportedly smoked approximately 11/2 packs of 
cigarettes per day.

In August 1998 the veteran filed his current claim for 
service connection for a chronic respiratory system 
disability.  VA treatment reports dated 1997 - 1998 show that 
he was diagnosed and treated for nicotine dependence and 
chronic obstructive pulmonary disease (COPD) and that he had 
reportedly quit smoking in February 2001.  VA examination in 
January 2002 (incorporating the findings of a September 2001 
VA pulmonary function test) presented a diagnosis of tobacco 
abuse and a moderate obstructive lung defect with moderate 
decrease in diffusion capacity.  In the examiner's opinion, 
the veteran's years of tobacco use throughout his period of 
military service had led to the lung changes diagnosed.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation chest pain in service will 
permit service connection for pulmonary disease, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The veteran's service medical records show no treatment or 
diagnosis for a chronic respiratory disability during either 
of his two periods of active duty.  The pleuritis diagnosed 
in service did not reappear and was not representative of a 
chronic disability as the medical evidence indicates that it 
was an acute and transitory condition which resolved without 
any chronic residual pathology.  Post-service medical records 
also do not show onset of a chronic pulmonary disability 
until many years after his separation from military service.  
Apart from associating his diagnosis of a moderate 
obstructive lung defect with moderate decrease in diffusion 
capacity to his tobacco use throughout his period of military 
service, the medical records do not contain any objective 
opinion which otherwise links his current pulmonary diagnoses 
to his period of active duty.  

Although the medical opinion presented on VA examination in 
January 2002 attributed the veteran's moderate obstructive 
lung defect with moderate decrease in diffusion capacity to 
his tobacco use in service, this opinion does not help the 
veteran to prevail in the present claim.  We note that he had 
been denied entitlement to service connection for nicotine 
dependence during the course of this appeal in a prior Board 
decision dated August 2001.  Historically, Public Law No. 
105-178 of the "Transportation Equity Act for the 21st 
Century" (TEA 21), signed by then-President William J. 
Clinton on June 9, 1998, amended statutes 38 U.S.C. §§ 1110 
and 1131 to preclude payment of VA compensation for 
disability resulting from a tobacco-related disease or injury 
that became manifest during a veteran's military service or 
to the requisite degree of disability during a presumptive 
period specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 
1998, President Clinton signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206 that struck out the provisions 
of Public Law No. 105-178 concerning the amendment to 38 
U.S.C.A. §§ 1110 and 1131 and inserted a new section that 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's military service.  The new section, later codified 
in 38 U.S.C.A. § 1103 (West 2002), did not preclude 
establishment of service connection based upon a finding that 
a disease or injury became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  The changes in Public Law No. 
105-206 permitted payment of compensation for tobacco-related 
disabilities that were manifested or aggravated during 
service or were manifested to a compensable degree during any 
applicable presumptive period following service.  The changes 
in Public Law No. 105-206 applied to claims filed after June 
9, 1998, and did not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  In the present case, we 
determined in our earlier Board decision of August 2001 that 
the veteran had filed his claim for service connection for 
nicotine dependence in August 1998, approximately one month 
after the change in the aforementioned law when into effect, 
and therefore the new law applied to his claim.  We therefore 
denied his claim for VA compensation for nicotine dependence 
and any disability proximately related to nicotine dependence 
on the basis that it was prohibited as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In view of the above discussion we find that the objective 
medical evidence does not provide a basis in which the 
veteran may be granted service connection for a chronic 
respiratory disability.  Applying the facts of this case, the 
sole nexus opinion linking his period of military service and 
his current respiratory disability (i.e., moderate 
obstructive lung defect with moderate decrease in diffusion 
capacity secondary to tobacco use in service) is precluded by 
law from being used as a basis to allow VA compensation.  In 
any case, the veteran's claim of entitlement to VA 
compensation for disability based on tobacco use in service 
was already denied in a prior final Board decision during the 
course of this appeal.  We find that there is no other 
objective evidence which links his present respiratory 
disability to any other factors associated with his periods 
of military service.  To the extent that he asserts on the 
basis of his own medical knowledge that such a link exists, 
we note that the evidence associated with his claims file 
does not indicate that he is a medical professional.  He 
therefore lacks the requisite medical training to possess the 
expertise to make medical diagnoses or present opinions and 
commentary regarding the origins and etiology of such 
diagnoses and his statements in this regard are thus entitled 
to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

The veteran's claim of entitlement to service connection for 
a respiratory disability is denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of this specific issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


(b.)  Entitlement to service connection for a chronic 
disability of the circulatory system.

The veteran's service medical records show normal findings 
with respect to his cardiovascular system throughout both his 
periods of active service and they contain no diagnosis of a 
chronic or acute disorder of his circulatory system.

VA medical examination in October 1973 and post-service VA 
medical records dated 1997 - 1998 do not show treatment for, 
or a diagnosis of a chronic disability of the veteran's 
circulatory system.  The report of a VA cardiovascular 
examination dated January 2002 shows that the examiner had 
reviewed the veteran's claims file and found no specific 
circulatory problems in his medical history or any current 
disability of his circulatory system.

As previously discussed, the issue of service connection 
involves many factors, but basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if pre-existing such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Service connection may 
be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the present case there is no objective medical evidence 
demonstrating a current diagnosis of a chronic disability of 
the veteran's circulatory system.  Thus, there is no 
disability for which VA compensation may be awarded in this 
regard.  Therefore, this particular aspect of the veteran's 
claim must fail for lack of sufficient merit.  His claim of 
entitlement to service connection for a chronic disability of 
the circulatory system is therefore denied.


(c.)  Propriety of the assignment of a 10 percent evaluation 
for service-connected residuals of a nondisplaced fracture of 
the terminal phalanx of the left (minor) thumb.

The veteran's service medical records show that he sustained 
a fracture of his left thumb in March 1968 which was splinted 
and healed.  His records indicate that he is right-handed.  
On August 17, 1998, he filed his original claim of 
entitlement to VA compensation for this disability.  By 
rating decision of March 1999, he was granted service 
connection for residuals of a nondisplaced fracture of the 
terminal phalanx of the left thumb.  The current appeal stems 
from the March 1999 decision and the evaluation assigned for 
this disability.  Presently, the fracture residuals are rated 
as 10 percent disabling, effective from August 17, 1998.




The pertinent facts of the case show that on VA examination 
in January 2002 the veteran reported that he experienced 
symptomatic flare-ups with his left thumb twice per month 
lasting for about an hour.  Flare-up episodes were usually 
precipitated by cold weather.  He reported that his left 
thumb was frequently stiff but also stated that it did not 
interfere with his daily activities.  He also complained of 
experiencing occasional pain twice per month associated with 
a bony protuberance located over the distal interphalangeal 
joint on the ulnar surface of his left thumb.  He stated that 
he treated his symptoms with Ibuprofen.  

Objective examination of the veteran's left thumb, wrist and 
hand revealed no major anatomical or functional defects.  He 
was able to grasp without difficulty but experienced mild 
discomfort with repetitive motion.  Writing, touching, 
twisting and probing motions were all performed without 
difficulty.  X-rays dated in 2000 revealed bony deformities 
of the third distal phalanx and moderate degenerative changes 
of the first carpometacarpal joint.  The diagnoses were 
moderate degenerative changes of the first carpometacarpal 
joint of the left hand, episodes of musculoskeletal strain 
and tendonitis of the left hand and mild bony protuberance 
over the distal interphalangeal joint of the left thumb.  

In his commentary, the examining physician who evaluated the 
veteran's left thumb presented the following remarks:

"The veteran was able to perform repeated 
additional palmar flexion and hyperextension 
exercises of the left thumb and he did so without 
difficulty although he did complain of mild 
fatigability and mild discomfort with repeated 
range of motion and use but no weakness or 
incoordination.

"The residuals of (the veteran's) old fracture 
of the left thumb only seem to be a mild 
inconvenience to (him).  There is no ankylosis 
noted but there is a small bony deformity over 
the interphalangeal joint of the thumb on the 
ulnar aspect which occasionally is tender.  There 
is no severe painful motion or weakness of the 
left thumb or hand secondary to this old 
fracture.  Pain and weakness do not limit his 
functional ability during flare-ups although it 
does become somewhat uncomfortable.  Repeated use 
only causes mild fatigability.  No range of 
motion or loss of use was noted, nor was any 
incoordination noted."

We note that the current appeal stems from a March 1999 RO 
decision which granted the veteran's original claim for 
service connection for residuals of a nondisplaced fracture 
of the terminal phalanx of the left (minor) thumb, effective 
from August 17, 1998, based on the date his original claim 
was received.  See 38 C.F.R. § 3.400 (2002).  Presently, the 
fracture residuals are rated as 10 percent disabling, 
effective from August 17, 1998.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for his service-connected left thumb 
disability for separate periods of time, from August 17, 
1998, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).





A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  During VA examination medical 
determinations should be made regarding whether the affected 
joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom.  
Specifically, the examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations should, if 
feasible, be portrayed in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups 
beyond that clinically demonstrated.  In our review of the 
evidence, we find that the physician's commentary which was 
presented in the January 2002 VA examination pertaining to 
the veteran's service-connected left thumb fracture 
adequately addressed the issue of his functional loss due to 
this disability.

The veteran's left thumb fracture residuals affect his minor 
upper extremity and are rated under the criteria for 
ankylosis of individual fingers contained in 38 C.F.R. 
§ 4.71a.  In the present case, the provisions of Diagnostic 
Code 5224 for evaluating ankylosis of the thumb apply.  
Favorable ankylosis of the thumb of either the major or minor 
upper extremity warrants the assignment of a 10 percent 
evaluation.  Unfavorable ankylosis of the thumb of either the 
major or minor upper extremity warrants the assignment of a 
20 percent evaluation. 

Applying the facts of the case to the rating schedule we find 
that the veteran's left (minor) thumb fracture residuals are 
primarily manifested by subjective complaints of mild 
fatigability and mild discomfort with repeated range of 
motion and tenderness associated with a small bony 
protuberance at the location of the distal interphalangeal 
joint, with radiographic  evidence of bony deformities of the 
third distal phalanx and moderate degenerative changes of the 
first carpometacarpal joint.  However, objective examination 
did not demonstrate that there was any severe painful motion 
or weakness of the left thumb or hand secondary to his healed 
thumb fracture.  There was also no evidence of any limitation 
of functional ability due to pain and weakness.  Finally, 
there was no objective demonstration of any loss of range of 
motion, loss of use of the left hand, or incoordination 
attributable to the healed thumb fracture.  In view of these 
findings, we conclude that the constellations of 
symptomatology associated with the residuals of fracture of 
the left thumb more closely approximates the criteria for 
favorable ankylosis of the minor thumb contained in 
Diagnostic Code 5224 and therefore the 10 percent evaluation 
currently assigned to this disability adequately compensates 
the veteran for his present degree of impairment.  See 38 
C.F.R. § 4.7.  Assignment of a 20 percent evaluation is not 
warranted as the evidence does not demonstrate that the 
veteran's current symptoms are more accurately reflected by 
the criteria for unfavorable ankylosis of the minor thumb.  
His appeal of the assignment of a 10 percent evaluation for 
residuals of a nondisplaced fracture of the terminal phalanx 
of the left (minor) thumb is thus denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously discussed, we must consider whether the case 
warrants the assignment of separate ratings for the veteran's 
service-connected left thumb disability for separate periods 
of time, from August 17, 1998, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  We conclude, 
however, that assignment of a staged rating is not warranted 
in the present case with regard to the rating issue on appeal 
because the 10 percent evaluation for residuals of a 
nondisplaced fracture of the terminal phalanx of the left 
(minor) thumb is based on the most severe disability picture 
presented by the medical evidence associated with the record, 
which encompassed the effective date of the award for service 
connection for the disability to the present time.



ORDER

Service connection for a respiratory disability is denied.

Service connection for a circulatory disability is denied.

Assignment of an evaluation in excess of 10 percent for 
service-connected residuals of a nondisplaced fracture of the 
terminal phalanx of the left (minor) thumb is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

